Case 2:10-cv-02495-CKD Document 202 Filed 11/12/19 oe E D

UNITED STATES DISTRICT COURT NOV 1 2 2019

EASTERN DISTRICT OF CALIFORNIA —_—EASTEANDISTRST SE GOURT

By
BEFORE THE HONORABLE CAROLYN K. DELANEY DEBUTV Ce TaK*

   
 

 

 

 

 

 

DIONNE SMITH-DOWNS, et al, No. 2:10-cv-2495-CKD
Plaintiff, .
V. JURY NOTEY 5
ERIC AZARVAND, et al.,
Defendant.
/ FOR COURT USE ONLY
DATE:
DATE: piling TIME:
time: ___ [| 14S/a
The jury has reached a unanimous verdict: YES ___ NO x

The jury has the following question(s) and/or following request(s):

 

Ae Havé DECIDED THAT tHene IS NO
KEASON TO REHERL TESTIMONY “

 

 

 

 

Juror/Foreperson Name
